DWIGHT, P. J.
The defendant insured the plaintiff, in the sum of §10 a week, against loss of time, not exceeding 26 weeks, resulting from bodily injuries received in a manner described, and producing a degree of disability particularly defined, and further, by its policy, undertook that, if loss, by severance, of one entire hand or foot should result from such injuries alone, within 90 days it would pay him one-third of the principal sum of §2,000, named in the policy, in lieu of such weekly indemnity. By this action, the plaintiff sought to recover under the second alternative of the above provision, and he was permitted to do so, on the theory that he had suffered “the loss, by severance, of one entire hand.” An exception taken by the defendant to the charge of the court raises the question Avhether that theory was supported by the evidence in the case, and the motion for a new trial was made on the ground that the verdict of the jury in that respect was contrary to the evidence. The evidence is undisputed. The plaintiff’s hand was caught in the knives of a planing machine, and was cut off three-fourths of an inch back of the knuckle joints, and just back of the head of the second bone of .the thumb. Anatomically the severance was of the phalanges and the heads of the metacarpal bones, leaving the palm of the hand covering the carpal and metacarpal bones, except the heads of the latter, and the middle bone of the thumb, except its head. He retained the joint at the wrist unimpaired, with all the motions it ever had, in all directions. The surgeon who made the amputation, and who was called by the plaintiff, testified:
“The fingers and the heads of all the metacarpal bones were cut off with a planer. * * * A little over half the hand, speaking anatomically, is gone. There are twenty-seven bones in the skeleton of the hand. Thirteen bones are entirely gone, and parts of five more. The parts of the five are simply the heads of the metacarpal bones and [the head of] the middle bone of the thumb.”
*882The same surgeon testified that the portion of the hand which remains is more useful than if the amputation had been at the wrist; and he illustrated the statement by saying that the plaintiff might use it in pitching hay, grasping the handle of the fork with his right hand, and lifting with his left. The plaintiff himself testifies that his left hand is of considerable use to him. There is no evidence to the contrary of that above given. Upon this evidence, it was, we think, manifest error to submit to the jury the question whether the plaintiff had sustained the loss, by severance, of an entire hand. The loss which he sustained was unquestionably by severance, but it was not of the entire hand. He lost all of his fingers, but he retained part of his thumb, and nearly the whole of the palm of the hand. There seems to be no room for construction of the language of the contract. To bring the case within the provision in question, the loss must be of the entire hand. Of course, this means substantially the entire hand, both in respect to its structure and its use. In this case, upon the undisputed evidence, there was not such a loss in either respect. Structurally, nearly half his hand was saved to the plaintiff; and the testimony both of himself and his surgeon is to the effect that what he retains is of appreciable and substantial use. The argument does not seem to admit of elaboration, nor the citation of authorities. The case stands upon the unequivocal language of the contract and the undisputed evidence as to the extent of the injury. We think the judgment and order appealed from must be reversed, and a new trial granted. All concur, except BRADLEY, J., dissenting.
So ordered, with costs to abide the event.